Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 12, 14-21, 23-28 and 30-32 are currently pending and presented for examination on the merits.
Applicant's Amendment filed on May 13, 2020 has been received and entered into the present application.
Claims 12, and 27 are amended.
Claims 13, 22 and 29 are cancelled.
Applicant’s arguments, filed May 13, 2020 have been fully considered. Objection over claim 29 and rejection of claim 29 over 35 U.S.C. 112(b) have been overcome due to claim amendments. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claims 12, 14-21, 23-28 and 30-32 are under examination in the instant office action.
Modified Rejection Due to Claim Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 14-21, 23-28 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinchcomb et al. (US 2010/0273895) in view of Winnicki (US2013/0089600 A1; of record).
Stinchcomb et al. teaches pharmaceutical compositions comprising cannabinoids, such as cannabidiol [0020]. The compositions are suitable for oral, buccal, sublingual, injectable, topical, follicular, nasal, or ocular [0016 and 0054].  The cannabidiol is present in an amount of about 1% to about 95% wt/wt [0089-0090]. The compositions  described include a vehicle  or carrier for the administration of cannabidiol as well as optionally including acceptable excipients  such as solvents, thickening agents, neutralizers, solubilizing agents, wetting agents, penetration enhancers, lubricants, emollients, binders, taste enhancers, antioxidants, disintegrates, substances added to mask or counteract a disagreeable odor, fragrances,  or tastes, and substances added to improve appearance or texture of the compositions [0054, 
Stinchcomb et al. does not explicitly teach CBD in the range of 50mg/L to 300 mg/L, 50mg/L to 100 mg/L and at least 10 mg/L [claims 12, 14, 23, 27-28 and 30-31], for use in the application of a dosage of 1mg/kg to less than 2 mg/kg [claims 12],  wherein the product when administered to a human is administered in a dosage of 1mg/kg to less than 2 mg/kg [claim 27], and for use for increased memory function, increased concentration, and/or increased physical, athletic and cognitive performance [claims 27-28], a beverage or base material is selected from the group consisting of energy drink, mineral water, lemonade, tonic water,…,alcoholic 
Winnicki teaches stable, fast acting liposomal and micelle formulation of cannabinoids that are suitable for pharmaceutical and nutraceutical application [abstract]. The cannabinoids are a natural compound or a synthetic compound [0012]. The cannabinoids can be cannabidiol [0012]. The stable micelle suspension comprises water and corn starch [0013, 0033 and claim 6]. The term subject refers to a mammal in need of treatment or undergoing treatment such as a human [0031]. Natural cannabinoid compounds used are readily obtained from plant tissue such as C. sativa [0040]. The aqueous cannabinoid solution can be in the form of a fast-acting pharmaceutical composition, a nutraceutical composition or a food or beverage for administration [0023]. The food can be a soup, a dairy product or a fruit product [0024]. The compositions further contains one or more excipients, diluents, adjuvants, stabilizers, emulsifiers, etc. [0047]. The pharmaceutical compositions can be formulated for oral, parenteral, and intravenous [0047].  Dosage forms for oral administration include food, beverages, drinks, and soups [0048]. Liquid formulation can contain water, emulsifiers such as fatty acid esters of sorbitan and flavoring agents [0049]. A dietary composition in any ingestible preparation that contains the cannabinoids suspensions mixed with a food product [0053]. The food product can be dried, cooked, broiled or baked [0053]. Teas, soups, pills and tablets are among the number of different food products [0053].
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to develop a liquid formulation comprising cannabidiol, at least one emulsifier and water because Stinchcomb et al. taught a pharmaceutical liquid composition comprising cannabidiol, polyoxyethylene sorbitan fatty acid esters or fatty acid esters of sorbitan or polysorbates 20 or 80 (e.g., emulsifiers) and water. The skilled artisan would have been motivated to formulate a liquid cannabidiol formulation comprising of at least one emulsifier and water because Stinchcomb et al. taught the liquid pharmaceutical composition et al. to formulate a cannabidiol, emulsifier and water formulation for oral administration because Stinchcomb et al. taught embodiments of a cannabidiol composition suitable for oral administration in the form of suspensions, syrups or liquids. 
In regards to the limitations CBD in the range of 50mg/L to 300 mg/L, 50mg/L to 100 mg/L and at least 10 mg/L as recited in claims 12, 14, 23, 27-28 and 30-31. Stinchcomb et al. taught that cannabidiol can be present in an amount of 1 to 95% w/w in the compositions. Applicant as-filed specification demonstrates in example 1 a composition containing 20%w/w of cannabidiol, such amount is interpret to be within the instantly claimed amount of CBD of 50mg/L to 300 mg/L, 50mg/L to 100 mg/L and at least 10 mg/L. Thus, one of ordinary skill in the art would have found motivation in Stinchcomb et al. to arrive at the instantly claimed amounts of CBD 50mg/L to 300 mg/L, 50mg/L to 100 mg/L and at least 10 mg/L since Stinchcomb et al. taught a pharmaceutical composition containing about 1% to about 95% wt/wt of cannabidiol and formulate in liquid form. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP § 2144.05 (I).
In regards to the limitation wherein the product when administered to a human is administered in a dosage of 1mg/kg to less than 2 mg/kg as recited in claim 27. Stinchcomb et al.  taught a pharmaceutical liquid composition comprising cannabidiol, polyoxyethylene sorbitan fatty acid esters or fatty acid esters of sorbitan or polysorbates 20 or 80 (e.g., emulsifiers) and water.  In addition, Stinchcomb et al. taught that the pharmaceutical dosage form in an amount of about 0.1g to about 10g.  Motivation to use the dosage disclosed by Stinchcomb et al. would have resulted from the fact that such dosages are considered to be pharmaceutically effective and overlap with the instantly claimed dosages disclosed by Applicant. Furthermore, et al. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I).
In regards to the limitation and for use in the application of a dosage of 1mg/kg to less than 2 mg/kg as recited in claim 12, the teachings of Stinchcomb et al. meets all of the structural, materials, chemical and physical limitations of claim 12, including the pharmaceutical dosages it should be useful and suitable composition for Applicant’s intended use in the application of a dosage of 1mg/kg to less than 2mg/kg CDB in a human. 
In regards to the limitation  for use for increased memory function, increased concentration, and/or increased physical, athletic and cognitive performance as recited in claims 27-28, the teachings of Stinchcomb et al. meets all of the structural, materials, chemical and physical limitations of claims 27 and 28, it should be useful and suitable composition for Applicant’s intended use for increased memory function, increased concentration, and/or increased physical, athletic and cognitive performance as provided in claims 27-28. Winnicki discloses a dietary/pharmaceutical composition that meets all of the structural limitation recited in claims 27 and 28, therefore, it must necessarily demonstrate the claimed use and characteristics of the claimed pharmaceutical composition. 
In regards to the limitation wherein the beverage, food or functional food and preamble energy drink, a food product or beverage comprising cannabidiol, water, at least one emulsifier, auxiliary substances and an additive as recited in claims 19-21, 26, and 31. Stinchcomb et al.  taught a pharmaceutical liquid composition comprising cannabidiol, fatty acid esters of sorbitan or polysorbates 20 or 80 (e.g., emulsifiers), water and pharmaceutically acceptable excipients. Winnicki taught a pharmaceutical liquid composition comprising cannabidiol, corn et al. into an energy drink or beverage would have resulted from Winnicki since it taught a composition having the same structural limitations in a liquid pharmaceutical composition comprising cannabidiol, fatty acid esters of sorbitan and water formulate for oral delivery.  In addition, the skilled artisan would have had motivation to include auxiliary substance and an additive because both Stinchcomb et al. and Winnicki taught a cannabidiol composition comprising one or more excipients.  The preamble does not add structural limitations to the claimed since Stinchcomb et al. and Winnicki taught al liquid cannabidiol composition having at least one emulsifier and water.  Thus, Stinchcomb et al. and Winnicki render obvious the instantly claimed embodiment. 
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Stinchcomb et al. in view of Winnicki with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinchcomb et al. (US 2010/0273895)  in view of Winnicki (US2013/0089600 A1) as applied to claim 12, above, and further in view of Quinine (Updated Jan 2013, pp 1-8). 
Stinchcomb et al. in view of Winnicki is relied for the reasons set forth above.
Stinchcomb et al. in view of Winnicki do not explicitly teach a flavoring agent is a quinine substitute [claim 32] and wherein the CBD is in an amount of from 50 mg/L to 300 mg/L CBD of the flavoring agent [claim 32]. 

[p.2].  
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to include a quinine substituted flavoring agent to a cannabidiol composition because Stinchcomb et al.  taught a pharmaceutical liquid composition comprising cannabidiol, polyoxyethylene fatty acid ester or polysorbates 20 or 80 (e.g., emulsifiers), water and pharmaceutically acceptable excipients, Winnicki taught a pharmaceutical liquid composition comprising cannabidiol, corn starch or fatty acid esters of sorbitan (e.g., emulsifiers), flavoring agents, water and one or more excipients, diluents, adjuvants, stabilizers, or emulsifiers and Quinine taught quinine is present in herbal preparations and discloses several side effects including dizziness, blurred vision, gastrointestinal upset, thrombocytopenia and hypersensitivity reactions. Motivation to include a quinine substitute in a cannabidiol composition would have resulted from the fact that Stinchcomb et al. and Winnicki taught a cannabidiol liquid formulation comprising of flavoring agents and Quinine taught of the side effects associated with quinine in herbal preparations. In addition, one of ordinary skilled in the art would have been motivated to include a substitute of quinine instead of quinine as a flavoring agent to avoid the side effects associated with quinine.   
In regards to the limitations CBD in the range of 50mg/L to 300 mg/L, as recited in claim 32. Stinchcomb et al. taught that cannabidiol can be present in an amount of 1 to 95% w/w in the compositions. Applicant as-filed specification demonstrates in example 1 a composition containing 20%w/w of cannabidiol, such amount is interpret to be within the instantly claimed amount of CBD of 50mg/L to 300 mg/L, 50mg/L to 100 mg/L and at least 10 mg/L. Thus, one of et al. to arrive at the instantly claimed amounts of CBD 50mg/L to 300 mg/L, 50mg/L to 100 mg/L and at least 10 mg/L since Stinchcomb et al. taught a pharmaceutical composition containing about 1% to about 95% wt/wt of cannabidiol and formulate in liquid form. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP § 2144.05 (I).

In regards to the preamble flavoring agent comprising cannabidiol, water, at least one emulsifier, auxiliary substances and an additive as recited in claim 32. Stinchcomb et al. taught a pharmaceutical liquid composition comprising cannabidiol, polyoxyethylene fatty acid esters or polysorbates 20 or 80 (e.g., emulsifiers),water and pharmaceutically acceptable excipients including taste masking agent. Winnicki taught a pharmaceutical liquid composition comprising cannabidiol, corn starch or fatty acid esters of sorbitan (e.g., emulsifiers), water and one or more excipients, diluents, adjuvants, stabilizers, or emulsifiers. Further, the aqueous cannabinoid solution can be in the form of a fast-acting pharmaceutical composition, a nutraceutical composition or a food or beverage for administration. The preamble does not add structural limitations to the claimed since both Stinchcomb et al. and Winnicki taught a liquid cannabidiol composition having all the structural limitations as claimed. Thus, motivation would have come from Winnicki since taught that composition containing cannabidiol with an emulsifier and water can be formulate in the form of nutraceutical beverage. Thus, Stinchcomb et al. in view of Winnicki render obvious the instantly claimed embodiment. 
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Stinchcomb et al. in view of Winnicki and Quinine, with reasonable expectation of success. Therefore, the prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention was made.
Response to Arguments
Applicant's arguments filed May 13, 2020 have been fully considered but they are not persuasive. 
Applicant argues that:
Stinchcomb et al. is directed to transdermal administration of cannabinoids. All of the claims in Stinchcomb et al. recite transdermal delivery and/or require the composition to include a penetration enhancer. The examiner points to paragraphs [0016] and [0054] as referencing oral delivery. Firstly, Applicant submits that Stinchcomb et al. taken as a whole does not concern CBD compositions such as presently claimed for oral delivery.  The composition studied by Stinchcomb et al. are evaluated for permeation through the second. Secondly in the context of oral delivery, is not referring to the individual compound cannabidiol, but instead to cannabidiol prodrugs [see 0015 and 0044]. 
Winnicki proposes to address this problem (therapeutic administration of cannabinoids is desirable there are difficulties with oral administration) by changing the formulation of the cannabinoid and D2 proposes to address this problem by changing the delivery route and potentially changing the compound delivered. 
Applicant disagrees with this characterization of Stinchcomb et al. as any actual compositions disclosed are limited to wt% CBD between 1% and 10% and all compositions are “gel or gel-like composition”. 
Applicant therefore submits that the analysis presented in the Office Action is not consistent with what Stinchcomb et al. disclosed when read as a whole and including disclosures that teach away from the claims, but instead reflects hindsight analysis. 
Winnicki addresses the need by proposing a stable colloidal suspension of “inventive micelles” to prepare micellar colloidal suspensions and liposomal suspensions. Further, et al. which selected a higher cannabinoid concentration for a specific reason, with selected portions of Stinchcomb et al. that disclose lower concentration.
For the reasons given above Applicant respectfully disagrees. Stinchcomb et al. does not teach an oral CBD composition but instead teaches transdermal use of a cannabinoid gel, and Winnicki does not teach CDB in a liquid formulation being between 50 mg/L and 300 mg/L of liquid formulation. 
The teachings of Quinine do not make up for the deficiencies of the combination of Winnicki and Stinchcomb et al. 
Examiner’s Response:
The examiner has carefully consider Applicant arguments, however does not find them persuasive at the present time. The prior art of Stinchcomb et al. taught embodiments wherein the cannabidiol, an emulsifier and water are formulate for oral administration and it is in the form of suspensions, syrups and liquids. Stinchcomb et al. provides motivation to arrive at the instantly claimed invention. The fact that the claims of Stinchcomb et al. do not disclose an oral formulation does not negate the fact that the specification mentions embodiments where the cannabidiol formulation can be formulate for oral delivery and other routes of delivery besides transdermally. Further, Stinchcomb et al. discloses that pharmaceutical excipients including polyoxyethylene fatty acid esters or polysorbates 20 or 80 (e.g., wetting agent) and flavoring agents can be incorporate in the cannabidiol formulation. In addition, both Stinchcomb et al. and Winnicki are drawn to cannabidiol liquid or suspension composition for oral administration. Stinchcomb et al. it is not limited to transdermal delivery of cannabidiol since it discloses other modes of administration of the cannabidiol formulation including oral delivery. In addition, Stinchcomb eta l. discloses several pharmaceutical acceptable excipients that can be et al. include a penetration enhancer is not an accurate statement.
 In regards to the argument directed to the context of oral delivery, is not referring to the individual compound cannabidiol, but instead to cannabidiol prodrugs. Stinchcomb et al. taught an oral cannabidiol compositions administrable in the form of a liquid, syrup or suspension. Thus, Stinchcomb et al. envisions incorporating and formulating a cannabidiol in an oral formulation. Please refer to paragraph [0149]. Nowhere, in Stinchcomb et al. it is taught that cannabidiol would not be suitable for oral administration. The skilled artisan in the art of pharmaceutical composition would have had ample motivation from Stinchcomb et al. to arrive at the instantly claimed invention because Stinchcomb et al. discloses that a cannabidiol formulation can be formulate for oral administration.
In regards to the argument directed to Winnicki proposes to address this problem (therapeutic administration of cannabinoids is desirable there are difficulties with oral administration) by changing the formulation of the cannabinoid and Stinchcomb et al. proposes to address this problem by changing the delivery route and potentially changing the compound delivered. It is well known in the pharmaceutical art that different formulation are intended for ease of delivery depending on a patient population and depending on the bioavailability of the active ingredient. Thus, Stinchcomb et al. provides the skilled artisan motivation to formulate a cannabidiol composition for different route of administration including oral administration. 
In regards to the argument Applicant disagrees with this characterization of Stinchcomb et al. as any actual compositions disclosed are limited to wt% CBD between 1% and 10% and all compositions are “gel or gel-like composition” and that Winnicki explicitly chose high concentration of cannabinoids. Stinchcomb et al. taught that cannabidiol can be present in an amount of 1 to 95% w/w in the compositions. Stinchcomb et al. discloses several embodiment to formulate a cannabidiol composition that includes a liquids, syrups and suspensions for oral delivery. Applicant as-filed specification demonstrates in example 1 a composition containing et al. to arrive at the instantly claimed amounts of CBD 50mg/L to 300 mg/L, 50mg/L to 100 mg/L and at least 10 mg/L since Stinchcomb et al. taught a pharmaceutical composition containing about 1% to about 95% wt/wt of cannabidiol and formulate in liquid form. Stinchcomb et al. provides motivation to use the amounts instantly claimed since it discloses an amount range of cannabidiol that is consider to be safe for use in a pharmaceutical composition. Furthermore, the amount range disclosed by Stinchcomb et al. covers low, mid and high range of concentrations of cannabidiol in a pharmaceutical composition. Further, providing motivation to adjust the amounts depending on the type of formulation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP § 2144.05 (I).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Rejection of claims 12, 14-21, 23-28 and 30-32 is proper.
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627